DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-21 are pending. Claims 1, 19, and 20 are independent. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 
Response to Arguments
Applicant's arguments filed January 24, 2022, have been fully considered but they are not persuasive. 
Applicant argues that the Madasu model “outputs "Controllable Parameters 420", specifically, weight-on-bit (WOB) 422, RPM 424 and flow rate (Q) 426; noting that the input is "Nonlinear Constraints 41 O", specifically, torque and drag (T&D) 412, whirl 414 and "DFG" [sic] a drilling fluid model 416. As set forth above, claim 1 recites: "the drilling motor information comprises motor performance information and motor fatigue information". The values of WOB, RPM and Q are not sufficient evidence of "motor performance information and motor fatigue information". Response at 11. The examiner respectfully disagrees. Nowhere does applicant provide a specific definition of what would constitute “motor performance information”. Given no specific recitation, it is reasonable to construe this broadly as information related to the drilling motor. The controllable parameters cited by applicant of WOB and RPM are both motor performance information. 
Applicant then argues that “[a]s set forth above, Fig. 19 of the instant application (see also new dependent claim 21) shows a power curve and a fatigue curve. The evidence as to controllable parameter values of Fig. 4 of Madasu does not disclose, teach or suggest such motor performance information (e.g., a power curve, etc.) or motor fatigue information (e.g., a 
With respect to Evangelatos, applicants argued that “Evangelatos utilizes a neural network for rate of penetration (ROP) estimation for motor/BHA configurations where the objective function "quantifies how 'good' the BHA is in terms of how long on average the bit stays close to the center of the borehole rotating steadily around it without fluctuations". Response at 12-13. The examiner respectfully disagrees that this does not teach motor information comprising motor performance information. As noted above, the claim does not actually recite a specific definition of the term motor performance information. As to motor fatigue information that is addressed by the teachings of Samba and not Madasu or Evangelatos. Rate of penetration estimations for motor/BHA configurations are construed as “motor performance information”.
With respect to Samba, applicant argues that “[g]iven Fig. 1 of Samba, together with Madasu and Evangelatos, evidence is lacking as to input to a trained drilling motor model. To be clear, input to a complex simulation scheme as in Fig. 1 of Samba is not prima facie evidence of input to a 5 trained drilling motor model. Claim 1 is explicit that the "drilling motor information [is] based at least in part on the trained drilling motor model, the downhole conditions simulation results and the bit behavior simulation results".” Response at 16. Applicant argues that the combination of such “complex simulation scheme and results thereof do not in and of themselves point to how a trained model is trained and/or used, particularly as to input to the Id. The examiner respectfully disagrees. Samba is used to provide additional information as to what may constitute drilling motor information. Because no specific recitations in the claims as to what makes up motor information, fatigue information or a drilling motor model, these limitations are construed in the broadest reasonable manner. As explained in the previous rejection, the neural network drilling modeling of Madasu plainly includes the drilling motor as part of the drilling system being modeled (see for example, Madasu [0021] discussing controllable parameters including the top drive unit (i.e., motor) parameters). A person having ordinary skill in the art looking to improve the modeling accuracy or relevance would look to the prior art for what may constitute relevant parameters to include in the model. The argument must be commensurate in scope with actual claim language. No recitations in the claims provide any explanation as to how the model is trained or used other than with broad associations. Applying the teachings of Evangelatos and Samba in combination with Madasu teaches the invention as claimed. The rejection has been modified as necessitated by applicant’s amendments and is set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu et al., US Patent Application Publication No. 2021/0148213 (Madasu) in view of Georgios I. Evangelatos, et al., “Advanced BHA-ROP Modeling Including Neural Network Analysis of Drilling Performance Data,” IADC/SPE Drilling Conference and Exhibition, pp. 1-24 (2016) and further in view of BA Samba et al., “Positive Displacement Motor Modeling: Skyrocketing the Way We Design, Select, and Operate Mud Motors,” Society of Petroleum Engineers, SPE-183298-MS, Abu Dhabi International Petroleum Exhibition & Conference, AbuDhabi, UAE, November7-10 (2016) (Samba, submitted in IDS dated 7/29/2019).
Claim 1. Madasu discloses A method comprising: 
providing downhole condition simulation results for temperature, pressure and motor flow rate (Madasu, [0042] “The stored wellsite data 322 may include current values of controllable parameters, e.g., flow rate (Q), weight on bit (WOB), and drill bit rotational speed (RPM). However, it should be appreciated that the wellsite data 322 may also include any of pressure, and temperature.”; [0053] “Neural network model 400 with the constraints applied to the objective function, as described above, may then be used to estimate or predict a response value for the operating variable to be optimized for a subsequent stage of the drilling operation along well path 402.” Examiner’s Note (EN): Thus, the neural network model makes predictions of the downhole conditions, that include but are not limited to flow rate, temperature, and pressure.);
providing bit behavior simulation results (Madasu, [0046] “drilling optimizer 314 may use a neural network model with stochastic optimization to estimate or predict optimal values for both the selected operating variable(s) and controllable parameters of the drilling operation that affect the operating variable(s) during the operation. Such a stochastic-based approach may provide a level of accuracy and speed needed to perform real-time applications, e.g., real-time modeling and geosteering, in relatively short period of time for optimizing the path of the well bore as it is drilled in a localized region of the formation over each stage of the drilling operation.”; [0062] describing in more detail the Gated Recurrent Unit of the neural network the prediction process of various parameters such ass WOB, ROP and RPM (i.e., bit behavior). Examiner’s Note (EN): the prediction of selected and controllable parameters (e.g., geosteering process of directing the drill bit) is construed as disclosing a bit behavior simultation.);
providing a trained drilling motor model trained via machine learning based at least in part on drilling motor simulation results (Madasu, Abstract “A neural network model is trained to produce an objective function defining a response value for at least one operating variable of at least in part on drilling motor simulations by the consideration and inclusion of drilling motor parameters such as WOB, ROP, RPM, and Q into training the neural network model. The claims do not recite any particular construction or implementation of the drilling motor simulation, and thus the disclosure and teachings of Madasu are construed as teaching this element.); 
instantiating a component with an interface in a computational environment (Madasu, [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may be displayed within a graphical user interface (GUI) of a geosteering or well engineering application 280 executable at the surface computer system 240. Well engineering 
responsive to receipt of a call via the interface, returning drilling information based at least in part on the trained drilling model the downhole conditions simulation results and the bit behavior simulation results,  (Madasu, Fig. 10 showing that all the information is used in the process at least in part via the feedback portion of the method, [0032] “Such tools may allow the user to monitor different stages of the drilling operation and adjust the planned well path as needed, e.g., by manually adjusting one or more controllable parameters via the GUI of well engineering application 280 to control the direction and/or orientation of drill bit 102 and well path. Alternatively, the monitoring and control of the drilling operation may be performed automatically, without any user intervention, by well engineering application 280.”; [0046] “drilling optimizer 314 may use a neural network model with stochastic optimization to estimate or predict optimal values for both the selected operating variable(s) and controllable parameters of the drilling operation that affect the operating variable(s) during the operation.”; [0071] “a response value for the at least one operating variable is estimated, based on the objective function produced by the trained neural network model.” EN: The interface input is construed as the call and the visualization of adjustments or status for the item of interest as wherein the drilling motor information comprises motor performance information (Madasu, [0053] “Neural network model 400 with the constraints applied to the objective function, as described above, may then be used to estimate or predict a response value for the operating variable to be optimized for a subsequent stage of the drilling operation along well path 402.” EN: this is the downhole conditions simulation results, and [0062] describing in more detail the Gated Recurrent Unit of the neural network the prediction process of various parameters such as WOB, ROP and RPM (i.e., bit behavior).).
The difference in the neural network drilling optimizer of Madasu is that it does not explicitly disclose that the trained drilling neural network is only for a drilling motor. While the drilling motor is part of the drilling system of Madasu (see for example, [0021] discussing controllable parameters including the top drive unit (i.e., motor) parameters), Madasu does not explicitly disclose that the drilling parameters are directly of the motor. 
However, Evangelatos teaches modeling motors using neural networks (Evangelatos, p. 5 “The mud motor is composed of a rotor and a stator shaped in a helical form for several stages. As the pumped drilling fluid is forced through the lobes of the Moineau motor, the rotor rotates due to the constantly changing direction of the fluid across the stator helix. This causes vibrations along the mud motor based on centrifugal forces caused by the direction change of the drilling fluid around the helix of the rotor and due to the rotor itself rotating. In general those forces will be less in magnitude than the bit-formation interaction forces or the eccentricity forces due to high rotational velocities and the motor bent. The constantly rotating 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization) and Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling) and arrived at the neural network drilling optimization system as claimed. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process to be more accurate and improving the results by using neural networks to permit “a reasonable extrapolation of the bit’s behavior on a different BHA and with different drilling parameters” as taught in Evangelatos (Abstract).

Samba teaches wherein the drilling motor information comprises motor fatigue information (Samba, p. 2 “In this paper, a new modeling methodology to simulate mud motor power generation, fatigue life, and hysteresis heating is exposed. It uses a combination of both modeling and testing.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization system of Madasu, adding additional parameters to the system to better analyze the mud motor via the modeling parameters of Samba would be an obvious improvement to improve the accuracy and completeness of the analysis and drilling operations. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process with better models “by combining its prediction and the monitoring system to derive optimized drilling parameters for performance and reliability, one can achieve higher shoe-to shoe rate of penetration (ROP)” as taught in Samba (Abstract).
 
Claim 2. Modified Madasu teaches the method of claim 1 comprising rendering at least a portion of the drilling motor information to a graphical user interface (Madasu, Fig. 3 330 

Claim 3. Modified Madasu teaches the method of claim 2. Madasu does not explicitly disclose, but Evangelatos teaches comprising selecting a drilling motor based at least in part on at least a portion of the rendered drilling motor information (Evangelatos , p. 15 “the optimization-prediction problem was presented on the best choice of Moineau-motor for a certain BHA to maximize ROP while drilling with unstabilized (slick) BHAs in vertical sections of the wellbore…. The simulations capture the response of the BHA and drillstring recovering from the impact and the bit trajectories, accelerations and velocities are also captured. The calculated dynamics are used as an indication of the BHA’s behavior in real time when inevitably the bit-formation interactions will cause off-center forces and push the bit against the wellbore. This behavior is quantified by the use of an objective function which in turn is used as input on a neural network model along with the parameters of the well to predict the bit ROP under different motors and/or BHA configurations.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling 

Claim 5. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Samba teaches wherein the motor fatigue information comprises fatigue information for an elastomeric material of a stator of a fluid driven power section (Samba, Fig. 1 showing stator/rotor geometry and elastomer properties as inputs to the model; p. 4 “All these inputs are used in an FSI model, which is a combination of FEA and CFD techniques. The FSI model is coupled with thermal transient simulation, which predicts the elastomer temperature------one of the model outputs. The fatigue life is predicted based on elastomer loading history and temperature/mud effect.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization system of Madasu, adding additional parameters to the system to better analyze the mud 

Claim 6. Modified Madasu teaches the method of claim 5. Madasu does not explicitly disclose, but Samba teaches wherein the fatigue information for the elastomeric material comprises compatibility information associated with a drilling fluid (Samba, p. 4 “All these inputs are used in an FSI model, which is a combination of FEA and CFD techniques. The FSI model is coupled with thermal transient simulation, which predicts the elastomer temperature------one of the model outputs. The fatigue life is predicted based on elastomer loading history and temperature/mud effect.”; p. 6 “Mud effect. Mud effect is the characterization of changes in the elastomer properties induced by mud impregnation. Optionally, all the properties above can be remeasured after mud immersion. However, in general, swell and stiffness change due to the mud impregnation are required. In many cases, the motor run time is less than the time required for the mud to ultimately soak the elastomer; thus, the diffusion coefficients of some mud components may be required as well.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing 

Claim 7. Modified Madasu teaches the method of claim 1 wherein the drilling motor information comprises one or more operational parameters (Madasu, see [0052-0055] describing varous operational parameters such as pumping rate, WOB, RPM, torque, whirl, etc.).

Claim 8. Modified Madasu teaches the method of claim 7 comprising transmitting at least one of the one or more operational parameters to a piece of equipment that performs a drilling operation (Madasu, [0057] “the well controller 316 may be communicatively coupled to the downhole geosteering tool via a wireless or wired (e.g., wireline) communication interface (not shown) of the system 300. Such a communication interface may be used by the well 

Claim 9. Modified Madasu teaches the method of claim 1 comprising rendering information to a display wherein the information comprises control information for controlling a drilling motor during a drilling operation (Madasu, [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may be displayed within a graphical user interface (GUI) of a geosteering or well engineering application 280 executable at the surface computer system 240. Well engineering application 280 may provide, for example, a set of data analysis and visualization tools for well planning and control. Such tools may allow the user to monitor different stages of the drilling operation and adjust the planned well path as needed”; [0057] “drilling optimizer 314 may provide the estimated values of the controllable parameters to well controller 316 of the well planner 310 for performing one or more stages of the drilling operation at the wellsite. The well controller 316 may provide the parameter values as control inputs to a downhole geosteering tool (not shown), which may be used to steer the drill bit and wellbore along a planned or adjusted path through the formation.”).

Claim 10. Modified Madasu teaches the method of claim 9 wherein the drilling operation comprises a directional drilling operation (Madasu, [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may be displayed within a graphical user interface (GUI) of a geosteering or well engineering application 280 

Claim 11. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Evangelatos teaches comprising selecting a type of drilling motor based at least in part on the drilling motor information and building a bottom hole assembly that comprises the type of drilling motor (Evangelatos, p. 1 “In this paper, numerical solutions for the differential equations describing the motion and dynamics of the BHA are provided including impact effects with the borehole while drilling near vertical wellbores. Secondly, the dynamics of this motion are coupled with a neural network model that is calibrated on previous bit runs. This approach renders significant improvements in predicting the performance of different bit-motor combinations and provides a reasonable estimation of ROP without having to actually run those combinations and re-calibrate the model.”; p. 15 “the optimization-prediction problem was presented on the best choice of Moineau-motor for a certain BHA to maximize ROP while drilling with unstabilized (slick) BHAs in vertical sections of the wellbore…. The 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization) and Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling) and arrived at the neural network drilling optimization system as claimed. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process is more accurate and improved using neural networks to permit “a reasonable extrapolation of the bit’s behavior on a different BHA and with different drilling parameters” as taught in Evangelatos (Abstract).

Claim 12. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Samba teaches wherein the drilling motor simulation results comprise computational fluid dynamics based results (Samba, p. 4 “All these inputs are used in an FSI model, which is a combination of FEA and CFD techniques.”).


Claim 13. Modified Madasu teaches the method of claim 1 wherein the drilling motor simulation results comprise computational finite element analysis based results (Samba, p. 4 “All these inputs are used in an FSI model, which is a combination of FEA and CFD techniques.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional 

Claim 14. Modified Madasu teaches the method of claim 1 comprising rendering a performance monitoring graphic to a display during a drilling operation that utilizes a type of drilling motor selected based at least in part on the drilling motor information (Madasu, [0027] “The bottomhole assembly 100 is lowered from a drilling platform 116 by way of the drill string 104. The drill string 104 extends through a riser 118 and a well head 120. Drilling equipment supported within and around derrick 123 (illustrative drilling equipment discussed in greater detail with respect to FIG. 2) may rotate the drill string 104, and the rotational motion of the drill string 104 and/or the rotational motion created by the mud motor 112 causes the bit 102 to form the borehole 108 through the formation material 122.”; [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may be displayed within a graphical user interface (GUI) of a geosteering or well engineering application 280 executable at the surface computer system 240. Well engineering application 280 may provide, for example, a set of data analysis and visualization tools for well planning 

Claim 15. Modified Madasu teaches the method of claim 1 wherein the drilling motor information comprises rate of penetration information for a type of drilling motor (Madasu, [0044] “In one or more embodiments, at least one operating variable of interest may be selected by a user 302 via the GUI 330. The operating variable selected by user 302 may be, for example, at least one of ROP or HMSE.”).

Claim 16. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Samba teaches wherein the drilling motor information comprises an estimated life time for a type of drilling motor (Samba, p. 11 section 2.6 Fatigue Modeling, “This process is so called fatigue and the number of cycle to break the material is called fatigue life. The main output from the fatigue modeling will be the fatigue life estimation.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling 

Claim 17. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Samba teaches wherein the drilling motor information comprises a risk of failure for a type of drilling motor (Samba, p. 13 section 3.2 Fatigue prediction, “Turning to the left side of the figure, the red color represents the areas of low fatigue life or where the rubber has high risk of fatigue failures whereas the blue colors are for long-life areas.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional 

Regarding independent claim 19, Madasu discloses A system comprising: a processor; memory accessible by the processor; processor-executable instructions stored in the memory and executable to instruct the system to: (Madasu, Fig. 13 processor 1312, memory 1310 1302 1304). Further, incorporating the rejections of claim 1, claim 19 is rejected as discussed above for substantially similar rationale.

Regarding independent claim 20, Madasu discloses One or more computer-readable storage media comprising processor- executable instructions to instruct a computing system to: (Madasu, [0030] “The surface computer system 240 operates in accordance with computer-executable instructions (which may be stored on a computer-readable storage medium) to monitor and control the drilling operation, as will be described in further detail below.”). Further, incorporating the rejections of claim 1, claim 20 is rejected as discussed above for substantially similar rationale.

Claim 21. Modified Madasu teaches the method of claim 1, wherein the trained drilling motor model receives at least a portion of the downhole condition simulation results and at least a portion of the bit behavior simulation results (Madasu, [0053] “Neural network model 400 with the constraints applied to the objective function, as described above, may then be used to estimate or predict a response value for the operating variable to be optimized for a subsequent stage of the drilling operation along well path 402.” EN: this is the downhole conditions simulation results, and [0062] describing in more detail the Gated Recurrent Unit of the neural network the prediction process of various parameters such as WOB, ROP and RPM (i.e., bit behavior).) as input to output the drilling motor information (Madasu, [0049] “the values of the controllable parameters associated with a current stage ( e.g., 402a) of the drilling operation may be applied as input variables for training neural network model 400 to produce an objective function defining a response value for the operating variable to be optimized for a subsequent stage (e.g., 402b and/or 402c) of the operation. For example, the objective function may define a response value for ROP in terms of WOB, RPM, and Q”; [0051-0052] “To account for any high levels of nonlinearity and/or noise in the real-time or drilling rate time series data, the objective function produced by neural network model 400 for defining the response value of the operating variable may be subject to a set of nonlinear constraints 410. …simulations for determining the appropriate constraints may be performed by applying the real-time data acquired during the operation as inputs to each of these models”; [0054] describing the retraining as needed of the neural network model using all of the relevant parameters already discussed).
wherein the motor performance information comprises a power curve (Samba, p. 3 paragarrph 6 “As output, the model must predict accurately motor performance (power curves) and reliability (fatigue life, hysteresis heating)”)and wherein the motor fatigue information comprises a fatigue life curve (Samba, p. 11 section 2.6 Fatigue Modeling, “This process is so called fatigue and the number of cycle to break the material is called fatigue life. The main output from the fatigue modeling will be the fatigue life estimation.” EN: Presenting the estimates as a report or via a curve is considered within the ordinary skill in the art.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization system of Madasu, adding additional parameters to the system to better analyze the mud motor via the modeling parameters of Samba would be an obvious improvement to improve the accuracy and completeness of the analysis relating to the critical motor component. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process with better models “by combining its prediction and the monitoring system to derive optimized drilling parameters for performance and reliability, one can achieve higher shoe-to shoe rate of penetration (ROP)” as taught in Samba (Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu et al., US Patent Application Publication No. 2021/0148213 (Madasu) in view of Georgios I. Evangelatos, et al., “Advanced BHA-ROP Modeling Including Neural Network Analysis of Drilling Performance Data,” IADC/SPE Drilling Conference and Exhibition, pp. 1-24 (2016) further in view of BA Samba et al., “Positive Displacement Motor Modeling: Skyrocketing the Way We Design, Select, and Operate Mud Motors,” Society of Petroleum Engineers, SPE-183298-MS, Abu Dhabi International Petroleum Exhibition & Conference, AbuDhabi, UAE, November7-10 (2016) (Samba, submitted in IDS dated 7/29/2019) and further in view of Sustaeta et al., US Patent Application Publication No. 2009/0204245 (Sustaeta).
Claim 18. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose wherein the drilling motor information comprises a cost for a type of drilling motor.
Sustaeta teaches wherein the drilling motor information comprises a cost for a type of drilling motor (Sustaeta, Abstract “The invention provides control systems and methodologies for controlling a process having computer-controlled equipment, which provide for optimized process performance according to one or more performance criteria, such as efficiency, component life expectancy, safety, emissions, noise, vibration, operational cost, or the like.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Sustaeta (directed to multi-objective optimization) and arrived at the neural network drilling optimization system including additional motor parameters such as cost as claimed. Utilizing the known power of the neural network .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snyder, US Patent Application Publication No. 2013/0186687 related to downhole drilling data commonly used in reservoir simulations for control of directional drilling operations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148